DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 20.


Allowable Subject Matter

Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a coupler slidably connected to the second end of the friction arm and rotatable with reference to the second hinged component about an axis running through the friction arm and the coupler across an operating range of 

Regarding claims 2-8 and 21, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a coupler slidably connected to the second end of the friction arm and rotatable with reference to a bearing housing about an axis running through the friction arm and the coupler across an operating range of the hinge.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 10-12, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 9, these claims are also deemed allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a coupler slidably connected to the second end of the friction arm and rotatable with reference to the second hinged component about an axis running through the friction arm and the coupler across an operating range of 

Regarding claims 14-19, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 13, these claims are also deemed allowable.
		
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841